Exhibit 10.1
AXION INTERNATIONAL HOLDINGS, INC.
180 South Street, Suite 104
New Providence, NJ 07974



 
June 7, 2011
       
Donald Fallon
 
813 Ramshead Circle
 
Cockeysville, MD  21030
     
Re: Offer of Employment
 

 
Don,
 
On behalf of Axion International Holdings, Inc. (the "Company"), I am pleased to
offer you full time employment in lieu of our consulting arrangement as our
Chief Financial Officer and Treasurer, reporting to and under the direction of
the Company's Chief Executive Officer. The base salary (the "Base Salary") for
this position is $175,000.00 per annum, payable in accordance with the Company's
payroll practices. We are also prepared to offer you the following additional
benefits:
 
 
·
Participation in health and other benefit programs of the Company consistent
with those benefit programs provided to other senior executives of the Company,
for which you’ve declined to participate in our health insurance plan;

 
 
·
Twenty (20) days paid vacation each year in accordance with the applicable
policies of the Company; and

 
 
·
Reimbursement of reasonable, ordinary and necessary business expenses incurred
by you in the fulfillment of your duties upon presentation by you of an itemized
account of such expenditures, in accordance with Company practices.

 
In addition, you will be granted options (the "Options") to purchase up to
500,000 shares of the Company's Common Stock. The Options shall be issued
pursuant to and shall remain subject to the Company's stock plans and shall be
exercisable for a period of up to five (5) years from the Start Date. The
vesting and the exercise price per share of the Options shall be as follows:
 
Vesting
 
No. of Options
   
Exercise Price
 
Immediately on Start Date
   
125,000
   
 
(a)
               
1st anniversary date of Start Date
   
125,000
     
  
(a)
                 
Upon the Company achieving $20 million in sales during any fiscal year
   
125,000
   
$
1.75
                   
Upon the Company achieving $50 million in sales during any fiscal year
   
250,000
   
$
2.00
 



(a)
– This exercise price shall be the closing price of the Company’s common stock
on the trading day immediately preceding the Start Date.

 
 
1

--------------------------------------------------------------------------------

 

In the event, following a Change of Control (as defined below), your employment
with the Company is terminated by the Company for any reason other than (a) for
Cause (as defined below), (b) due to your death or (c) due to a Permanent
Disability (as defined below), you shall be entitled to (x) receive severance in
the amount of your then current Base Salary, payable in a lump sum payment,
plus, (y) if such termination occurs prior to the first anniversary date of
Start Date, immediate vesting of the 125,000 Options which would have otherwise
vested on such first anniversary date.
 
In the event that your employment with the Company is terminated as a result of
your death or Permanent Disability, your estate or you shall be entitled to
receive an amount equal to 50% of your then current Base Salary.
 
"Cause" shall mean (a) a good faith finding by the Chief Executive Officer of
the Company that (i) you have materially failed to perform your assigned duties
for the Company and have failed to remedy such failure within twenty (20) days
following written notice from the Company to you notifying you of such failure,
(ii) you have breached any material term of your employment, any
confidentiality, non-disclosure, assignment of inventions or other similar
agreement between you and the Company, or (iii) you have engaged in dishonesty,
gross negligence, willful misconduct or violation of any applicable code of
ethics of the Company which could result in any material loss, damage or injury
to the Company, or (b) the conviction of you of, or the entry of a pleading
guilty or nolo contendere by you to, any felony punishable by imprisonment for
more than one (1)   year. "Change of Control" shall mean (a) the transfer (in
one transaction or a series of transactions) of all or substantially all of the
assets of the Company to any person or group (as such term is used in Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")); (b) the acquisition by any person or group (as such term is used in
Section 13(d)(3) of the Exchange Act) of beneficial ownership, directly or
indirectly, of more than 50% of the aggregate ordinary voting power of the
Company; or (c) during any period of twenty-four (24) months, individuals who at
the beginning of such period constituted the Company's Board of Directors
(together with any new directors whose nomination for election was approved by a
vote of at least sixty-six and two-thirds (66 2/3%) percent of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Company's Board of Directors.
"Permanent Disability" shall mean any illness, physical or mental disability or
other incapacity that causes you to fail for a period of three (3) consecutive
months, or for shorter periods aggregating three (3) months during any
twelve-month period, to render the services provided for by your employment with
the Company.
 
Should you accept this offer, your continued at will employment requires both
satisfactory job performance and compliance with existing and future Company
policies. Because most of our staff handles a variety of proprietary and private
information concerning plans, products, services, customers, etc., protecting
privacy is the responsibility of all employees. Therefore, a further condition
of your employment is that you enter into the Company's Confidentiality &
Inventions Agreement.
 
Any compensation you receive from the Company or any of its affiliates shall be
subject to the Section 409A Addendum attached hereto. 
 
You will be required to complete customary federal and state payroll tax forms,
along with an INS Form 1-9 in order to verify your eligibility to work in the
United States. Please bring with you on your first day of employment documents
that will establish your identity and employment eligibility.

 
2

--------------------------------------------------------------------------------

 

We would like for you to start as soon as June 8, 2011. If you have any
questions, please feel free to call me at (908) 542-0888.



 
Sincerely,
     
/s/ Steve Silverman
 
Steve Silverman
 
Chief Executive Officer



I hereby accept employment with the conditions set forth in this letter.


/s/ Donald Fallon
 
Donald Fallon
 
6/7/2011
 
  
Date

 
 
3

--------------------------------------------------------------------------------

 